ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.

Reasons for Allowance
Claims 1 - 7, 9 - 16 and 19 - 23 are allowed in light of the Applicant's response filed on August 2, 2022.
The following is an Examiner’s statement of reasons for allowance: Applicant has amended independent claims to incorporate detailed subject matter of the encoding apparatus and process. 
The closest prior art Tourapis et al. (US 2015/0071345 A1), Zhang et al., (US 2016/0088298 A1) and JUNG et al., (US 2018/0184092 A1) do not disclose the claimed element, “determining a content-based factor for the quantization parameter for the current frame; determining an adaptive offset based on content-based quantization parameter factors for a frame prior to the current frame, wherein the content-based factors include a plurality of delta quantization parameter values, wherein each delta quantization parameter value of the plurality of delta quantization parameter values is associated with a different block of the frame prior to the current frame; summing the rate control factor, the content-based factor, and the offset to generate the quantization parameter”. Therefore, the prior art references taken either alone or in combination fails to anticipate or fairly suggest the limitations of the independent claims. While an encoding apparatus for generating a quantization parameter for a block of a current frame of video was known at the time of the invention, Applicant's very specific claimed structure is considered patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425